Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 97/14/2021, with respect to the rejections of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Belson (PGPub US 2015/0320540 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Fawzi et al. (PGPub US 2006/0287668 A1), which was previously cited as being relevant prior art despite not being relied upon, as well as Russell et al. (PGPub US 2013/0178891 A1), which was also previously cited, and Boekstegers et al. (PGPub US 2005/0070993 A1) in response to the newly added claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (PGPub US 2015/0320540 A1) in view of Fawzi et al. (PGPub US 2006/0287668 A1).
With respect to claim 1, Belson discloses an embolic protection device (100 in Fig. 1) comprising: a cylindrical stent framework (102) comprised of one or more tubes (PP [0020]: "The filter mesh material of the conical inner structure 104 and the cylindrical outer structure 102 may be made of knitted, woven or nonwoven fibers, filaments or wires", emphasis added for ‘wires’, which are tube elements), the cylindrical stent framework (102) being Fig. 2) for containment within a delivery sheath (PP [0022]: "Optionally, a tubular outer delivery sheath 130 may be used to maintain the embolic protection device 100 in the undeployed condition") and a diametrically expanded configuration (Fig. 1), the cylindrical stent framework (102) being open at each end (open at 108 and 110) and defining an interior space (103); and a filter material (104) disposed within the inner space (103), the filter material (104) having a pore size that allows blood to pass through the filter material while capturing embolic materials within the filter material (104) (PP [0020]: "The filter mesh material of the conical inner structure 104 and the cylindrical outer structure 102 may be made of knitted, woven or nonwoven fibers, filaments or wires and will have a pore size chosen to stop emboli above a certain size to pass through"), the filter material (104) defining an open passage (106) configured for allowing passage of a catheter (146 and 148 in Fig. 9) through the embolic protection device (100).
	However, Belson fails to disclose wherein the cylindrical stent framework consists of an expanded laser-cut nitinol tube that is heat-seat in a diametrically-expanded configuration.
	In the same field of endeavor, being embolic protection devices (abstract), Fawzi et al. teaches an embolic protection device (10 in Fig. 1A) comprising a cylindrical frame (60) that may consist of an expanded laser-cut nitinol tube (PP [0042]: “The mesh material of blood filter element 60 may comprise a self-expanding mesh, for example, a mesh formed from a self-expanding material such as Nitinol”) that is heatset in a diametrically-expanded configuration (PP [0043]: “Mesh material 61 may, for example, be formed from a single wire, from multiple wires… The mesh material may, for example, be heat-set in the configuration of FIG. 1”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Belson disclosure to incorporate the teachings of Fawzi et al. and include wherein the cylindrical stent framework consists of an expanded laser-cut nitinol tube that is heat-seat in a diametrically-expanded configuration. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate self-expansion of the frame (PP [0042]).
Regarding claim 2, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. Belson further discloses wherein the filter material (104 in Fig. 1) is arranged in a frustoconical shape (104 is a truncated cone).
Regarding claim 3, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. Belson further discloses wherein the open passage (106) is located at an apex of the frustoconical shape (106 is located at end of 104).
With respect to claim 4, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. Belson further discloses wherein the filter material (104 in Fig. 1) is supported by a plurality of elongate elements (107) extending within the interior space (PP [0024]: "Alternatively, the filter mesh can be supported by a framework that includes an upstream hoop 112, a downstream hoop 114 and one or more longitudinal struts 113 that form the cylindrical outer structure 102 and one or more angled struts 107 that, together with the downstream hoop 114, form the conical inner structure 104").
Regarding claim 5, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. Belson further discloses that the embolic protection device (100 in Fig. 1) further comprises a retrieval cord (122) that, when tensioned, diametrically collapses the expandable framework (PP [0026]: "Optionally, the embolic protection device 100 may include features to assist in retracting the device for retrieval from the patient's aorta. For example, the upstream end 108 and the downstream end 110 of the embolic protection device 100 may be constructed with retraction members 116, 120 that are configured like purse strings or lassos around the circumference of the cylindrical outer structure 102. A pull loop 122 or other graspable structure near the downstream end 110 of the embolic protection device 100 is connected to the retraction members 116, 120 by one or more connecting members 113”).
With respect to claim 6, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. Belson further discloses that the embolic protection device (100 in Fig. 1) further comprises a seal (PP [0027]: "The catheter port 106 has a resilient seal that is sized for passage of a catheter shaft") at the open passage (106).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (PGPub US 2015/0320540 A1) in view of Fawzi et al. (PGPub US 2006/0287668 A1) as applied to claims 1-6 above, and further in view of Russel et al. (PGPub US 2013/0178891 A1).
With respect to claim 16, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. However, Belson fails to disclose wherein the embolic protection device further comprises one or more visualization markers disposed on the cylindrical stent framework.
	In the same field of endeavor (abstract), Russel et al. teaches an embolic protection device (110 in Fig. 1A) comprising a cylindrical stent framework (115) reconfigurable from a low-profile delivery configuration (PP [0009]: “The filter has a collapsed configuration and a deployed configuration”) to an expanded configuration (Fig. 1A), the cylindrical stent framework being open at each end (125 and 130) and defining an interior space (135), and a filter material (120) disposed in the inner space (135), the filter material (120) defining an open passage (140). Russel et al. also teaches wherein the embolic protection device (110) further comprises one or more visualization markers (PP [0017]: “At least one of the shaft, embolic filter, proximal stop, or distal stop may be radiopaque or comprise a radiopaque marker to facilitate the viewing of the catheter and its parts during a surgical procedure”) disposed on the cylindrical stent framework (115).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Belson and Fawzi combination to further incorporate the teachings of Russel et al. and include wherein the embolic protection device further comprises one or more visualization markers disposed on the cylindrical stent framework. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate viewing of the catheter and its parts during a surgical procedure (PP [0017]).
With respect to claim 17, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. However, Belson fails to disclose wherein the one or more visualization markers comprise radiopaque or echogenic markers.
	In the same field of endeavor (abstract), Russel et al. teaches an embolic protection device (110 in Fig. 1A) comprising a cylindrical stent framework (115) reconfigurable from a low-profile delivery configuration (PP [0009]: “The filter has a collapsed configuration and a deployed configuration”) to an expanded configuration (Fig. 1A), the cylindrical stent framework being open at each end (125 and 130) and defining an interior space (135), and a filter material (120) disposed in the inner space (135), the filter material (120) defining an open passage (140). Russel et al. also teaches wherein the embolic protection device (110) further comprises one or more visualization markers (PP [0017]: “At least one of the shaft, embolic filter, proximal stop, or distal stop may be radiopaque or comprise a radiopaque marker to facilitate the viewing of the catheter and its parts during a surgical procedure”) disposed on the cylindrical stent framework (115) and wherein the one or more visualization markers comprise radiopaque or echogenic markers (PP [0017]: “comprise a radiopaque marker”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Belson and Fawzi combination to further incorporate the teachings of Russel et al. and include wherein the one or more visualization markers comprise radiopaque or echogenic markers. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate viewing of the catheter and its parts during a surgical procedure (PP [0017]).
Regarding claim 18, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. However, Belson fails to disclose wherein the one or more visualization markers comprise radiopaque filler materials within the cylindrical stent framework.
	In the same field of endeavor (abstract), Russel et al. teaches an embolic protection device (110 in Fig. 1A) comprising a cylindrical stent framework (115) reconfigurable from a low-profile delivery configuration (PP [0009]: “The filter has a collapsed configuration and a deployed configuration”) to an expanded configuration (Fig. 1A), the cylindrical stent framework being open at each end (125 and 130) and defining an interior space (135), and a filter material (120) disposed in the inner space (135), the filter material (120) defining an open passage (140). Russel et al. also teaches wherein the embolic protection device (110) further comprises one or more visualization markers (PP [0017]: “At least one of the shaft, embolic filter, proximal stop, or distal stop may be radiopaque or comprise a radiopaque marker to facilitate the viewing of the catheter and its parts during a surgical procedure”) disposed on the cylindrical stent framework (115) and wherein the one or more visualization markers comprise radiopaque filler materials within the cylindrical stent framework (115, PP [0017]: “embolic filter… may be radiopaque”). If the cylindrical stent framework (115) were made of a radiopaque material, then it can be said that radiopaque filler materials are within the cylindrical stent framework (115).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Belson and Fawzi combination to further incorporate the teachings of Russel et al. and include wherein the one or more visualization markers comprise radiopaque filler materials within the cylindrical stent framework. One of ordinary skill in the art would have been motivated to perform this modification in order to facilitate viewing of the catheter and its parts during a surgical procedure (PP [0017]).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (PGPub US 2015/0320540 A1) in view of Fawzi et al. (PGPub US 2006/0287668 A1) as applied to claims 1-6 above, and further in view of Boekstegers et al. (PGPub US 2005/0070993 A1).
Regarding claim 19, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. However, Belson fails to disclose wherein the embolic protection device further comprises a covering material disposed on one or more portions of the cylindrical stent framework.
	Boekstegers et al. teaches, in the analogous field of endeavor of ensuring blood flow in the vasculature of a patient (abstract), a cylindrical stent framework (101 in Fig. 10A) with a covering (107 in Fig. 10D) disposed on one or more portions of the cylindrical stent framework (103 and 102) (PP [0090]: “The covering 107 may cover an outer surface and/or an inner surface of the stent 101”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Belson and Fawzi et al. combination to incorporate the teachings of Boekstegers et al. and include wherein there is a covering disposed on one or more portions of the cylindrical stent framework. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Regarding claim 20, Belson and Fawzi et al. render all of the preceding limitations to be obvious, as shown above. However, Belson fails to disclose wherein the covering material comprises polytetrafluoroethylene (PTFE) or expanded polytetrafluoroethylene (ePTFE).
	Boekstegers et al. teaches, in the analogous field of endeavor of ensuring blood flow in the vasculature of a patient (abstract), a cylindrical stent framework (101 in Fig. 10A) with a covering (107 in Fig. 10D) disposed on one or more portions of the cylindrical stent framework (103 and 102) and wherein the covering material (107) comprises expanded polytetrafluoroethylene (PP [0090]: “Such a covering 107 may be a made of expanded polytetrafluoroethylene (ePTFE), polyethylene terephthalate (PET), Dacron, and other coverings used for stents and other medical devices, for example”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Belson and Fawzi et al. combination to incorporate the teachings of Boekstegers et al. and include disclose wherein the covering material comprises polytetrafluoroethylene (PTFE) or expanded polytetrafluoroethylene (ePTFE). One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771